PER CURIAM.
The State has attempted to appeal from the trial court’s dismissal of charges alleging that defendant had violated the provisions of SDCL 22-23-8 by paying for the transportation of a person into the State of South Dakota for the purpose of engaging in prostitution and by transporting a person into this state for the purpose of engaging in prostitution.
We conclude that in the light of our decisions in State v. Texley, 275 N.W.2d 872 (S.D.1979), and State v. Nuwi Nini, 262 N.W.2d 758 (S.D.1978), we have no jurisdiction to consider this appeal.
The appeal is dismissed.